DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 12/15/2021 are acknowledged and have been fully considered.  Claims 1-4 and 6-18 are now pending.  Claim 5 is canceled; claims 1, 7, and 10 are amended; claims 8-15 are withdrawn; claims 16-18 are new.  Note that as two claim sets were filed, it was confirmed with Applicant’s representative that this was the claim set intended to be under examination (see attached Interview Summary).
Claims 1-4, 6, 7, and 16-18 and will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 12/14/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0311143, of record) in view of Zhang et al. (“Skin Delivery of Hydrophilic Biomacromolecules Using Marine Sponge Spicules”, of record).
Chen et al. teaches a skin penetration enhancing method and its penetration enhancer which is comprised of sponge spicules (see abstract).  Chen et al. teaches that the sponge spicule is derived from Haliclona sp. (see [0013]).  Chen et al. teaches that the penetration enhancer can be applied onto the skin to overcome the skin stratum corneum barrier, which can increase the percutaneous absorption of drugs, vaccines and cosmetics into different skin layers or can improve the transdermal delivery of all these therapeutics into the systemic blood circulation (see abstract). Chen et al. teaches that technologies to increase percutaneous absorption of drugs can be generally classified into chemical methods and physical methods, where chemical methods include the use of penetration enhancers, nano-carrier systems such as liposomes, microemulsions, polymer nanoparticles, micelles, quantum dots, and gold nanoparticles (see [0003]). Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).

Zhang et al. teaches sponge Haliclona sp. spicules and its topical application in skin delivery of hydrophilic biomacromolecules (see abstract).  Zhang et al. teaches that the spicules can disrupt skin in a dose dependent manner and retain within the skin over at least 72 h, which allows sustained skin penetration of hydrophilic biomacromolecules (see abstract). Zhang et al. teaches that various technologies, including microneedling, have been used to overcome the skin barrier posed by the stratum corneum (see page 3188 bridging to page 3189). Zhang et al. teaches that solid microneedles that pierce the skin to make it more permeable, such as microneedle roller or stamp, are immediately withdrawn after piercing the skin, therefore the effective penetration time for therapeutics post microneedle application is remarkably restrained since the punctured microholes within skin reduce and then close up in short time (10−20 min, see page 3189). Zhang et al. teaches that microneedle-based applications have been widely studied and utilized in vitro and in vivo to deliver a wide variety of drugs, biotherapeutics, proteins, hormones, vaccines, and nanoparticles (see page 3197).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drugs and cosmetics in the form of nanoparticles as taught by Zhang et al. in the penetration enhancer of Chen et al.  One would be motivated to do so with a reasonable expectation of success as Zhang et al. teaches that the use of nanoparticles is known to be combined with microneedling, and teaches that the use of the spicules can disrupt skin in a dose 
Regarding claim 6, Chen et al. teaches purity of sponge spicules applied for topical administration should be not less than 90% (see [0014]).
Regarding claim 7, Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).  Regarding the limitation of “the sponge spicules suspension is prepared by at least one of a buffer solution, deionized water, double distilled water, or physiological saline”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Chen et al. teaches sponge spicules is added into phosphate buffer, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0311143, of record) in view of Larrañeta et al. (“Microneedles: A New Frontier in Nanomedicine Delivery”).
Chen et al. teaches a skin penetration enhancing method and its penetration enhancer which is comprised of sponge spicules (see abstract).  Chen et al. teaches that the sponge spicule is derived from Haliclona sp. (see [0013]).  Chen et al. teaches that the penetration enhancer can be applied onto the skin to overcome the skin stratum corneum barrier, which can increase the percutaneous absorption of drugs, vaccines and cosmetics into different skin layers or can improve the transdermal delivery of all these therapeutics into the systemic blood circulation (see abstract). Chen et al. teaches that technologies to increase percutaneous absorption of drugs can be generally classified into chemical methods and physical methods, where chemical methods include the use of penetration enhancers, nano-carrier systems such as liposomes, microemulsions, polymer nanoparticles, micelles, quantum dots, and gold nanoparticles (see [0003]). Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).

Larrañeta et al. teaches that nanomedicines, such as nanoparticles and microparticles, have been used in a combinatorial approach with microneedle technologies (see abstract). Larrañeta et al. teaches that liposomes and ethosomes are types of lipidic vesicles (see page 1058).  Larrañeta et al. teaches that ethosomes can lead to enhanced skin penetration due to the fact that they represent a more elastic, lipidic vesicle (see page 1058). Larrañeta et al. teaches that lipid nanoparticles include solid lipid nanoparticles and nanostructured lipid carriers (see page 1058).
Regarding claims 1-4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drugs and cosmetics in the form of ethosomes or solid lipid nanoparticles as taught by Larrañeta et al. in the penetration enhancer of Chen et al.  One would be motivated to do so with a reasonable expectation of success as Larrañeta et al. teaches the combinatorial approach with microneedle technologies and nanomedicines, and teaches that ethosomes and solid lipid nanoparticles are both known to be successfully utilized as nanomedicines.
Regarding claim 6, Chen et al. teaches purity of sponge spicules applied for topical administration should be not less than 90% (see [0014]).
Regarding claim 7, Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Figures 12A-12C show that the sponge spicule suspension and the flexible nanoliposomes are significantly better than that of the microneedles.  
However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The instant claims are drawn to the combination of sponge spicules derived from Haliclona sp. and nanoparticles comprising at least one of a drug or one or more cosmetic active ingredients.  The prior art specifically teaches the combination of the Haliclona sp. sponge spicules and therapeutics (see [0042]), and the claims are not limited to flexible nanoliposomes as shown in Figures 12A-12C (see [0040] of the instant specification).
Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Applicant points to the data in the instant specification shown in Figures 11A-C and 12A-12C.  However, the data as filed is unclear:

    PNG
    media_image1.png
    358
    686
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    797
    media_image2.png
    Greyscale

The Examiner is unable to read the labels on the axis to make a determination of what is being shown in the.  The Examiner suggests that Applicant consider the filing of a Declaration with the data clearly presented, pointing out the examples which Applicant feels support a showing of unexpected results based on the combination of Haliclona sp. sponge spicules and flexible nanoliposomes.  The Examiner also notes that any figures/images that are submitted in the Declaration will only be visible in gray scale, and suggests that Applicant limit any use of color in the figures if they elect to file a Declaration.
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611